DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 7/7/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Response to Arguments
Applicant’s arguments, filed 11/24/2021, with respect to informalities, have been fully considered and are persuasive.  The objections of 6/24/2021 have been withdrawn. 
Applicant’s arguments, filed 11/24/2021, with respect to double patenting, have been fully considered and are persuasive in view of the terminal disclaimer filed on 11/24/2021.  The double patenting rejections of 6/24/2021 have been withdrawn. 

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims of the present application are directed to a peak to average power ratio (PAPR) reduction method and transmitter, the method comprising:
a pilot inserter configured to insert pilots into first carriers of an orthogonal frequency division multiplexing (OFDM) symbol; and 

wherein a Fast Fourier Transform (FFT) size of the OFDM symbol is 32K.
The closest prior art of Yun et al. (US 2008/0298490) discloses the transmitter described above.

However, the prior art does not disclose that the second carriers have carrier indices as listed in claim 1. The particular combination of carriers and corresponding carrier indices used to generate the signal for reducing PAPR, in combination with the rest of the recited subject matter, distinguishes the claims over the prior art, rendering them allowable

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/4/2021